Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections


                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 1-3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US Pub. 2020/0238742) in view of Koitabashi et al. (US Pat. 6,394,590) and Ishizawa et al. (US Pat. 8,454,139).
            
           Cantrell et al. disclose in Figures 6-13 a printing system comprising:
  
           Regarding a part of claim 1, an ink tank (100 or 303) comprising:
 a first liquid storage chamber (301) storing liquid to be supplied to the liquid consumption device (print head assembly) (Figures 9 and 13);
 a second liquid storage chamber (401) communicating with the first liquid storage chamber (301) through a communication passage (unmarked communication passage that contains a number 209), the second liquid storage (410) having a liquid outlet for supplying liquid to the liquid consumption device (print head assembly) (Figures 9 and 13); 
an injector (not shown) having an opening supplying liquid to the first liquid storage chamber (301); 
a cap (102) movable between an open position and a closed position with respect to the injector, the cap being configured to seal the first liquid storage chamber in a case the cap is in the closed position (Figures 6 and 10); 
a valve mechanism (209) configured to open or close the communication passage by moving up and down with respect to the communication passage (Figure 9); 
a link mechanism (200) configured to move the valve mechanism (209) up and down (Figures 8-9); and
 a guide portion (unmarked guide portion that connected to the bottom of a valve 209) configured to guide the valve mechanism (209) which is moved up and down by the link mechanism (200), wherein at least a part of the guide portion is provided in the valve mechanism (209) (Figure 8).
             Regarding claim 2, wherein a length of the guide portion (unmarked guide portion that connected to the bottom of a valve 209) provided in the valve mechanism (209) in an extending direction is substantially equal to a length between a part of the valve mechanism provided with the guide mechanism and a wall of the ink tank (100) (Figures 8-9).
            Regarding claim 3, wherein an extension direction of the guide portion provided in the valve mechanism has a vertical component (Figure 8).
           Regarding claim 7, an image recording apparatus (300) comprising a liquid consumption device (print head assembly) (Figure 13); and
 the ink tank (100 or 303) configured to supply liquid to the liquid consumption device (print head assembly) (Figure 13).

            However, Cantrell et al. do not disclose a detector having at least two electrode rods in the first liquid storage chamber, the electrode rods being disposed above the communication passage; and an atmospheric communication passage communicating an outside of the ink tank with the second liquid storage chamber. 
     
       Nevertheless, Koitabashi et al. disclose in Figures 55 and 57 an ink cartridge comprising:
 a detector (4100) aving at least two electrode rods in the first liquid storage chamber (4006), the electrode rods (4100) being disposed above the communication passage (unmarked communication passage that is located at the bottom between two chambers 4006 and 4004).

          Furthermore, Ishizawa et al. disclose in Figures 4-5, 7 and 14A-14B a liquid ejecting system comprising an atmospheric communication passage (320, Fig. 7) communicating an outside of the ink tank (30) with the second liquid storage chamber (330).

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Koitabashi et al.  et al. and  Ishizawa et al. in the Cantrell et al’s printing system for the purpose of detecting the level of ink in an ink cartridge and suppressing evaporation of moisture of the ink retained in a liquid accommodating chamber of a ink tank.

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,289,211; US Pat. 5,997,121; US Pat. 6,520630; US Pat. 6,866,372;US Pat. 7,690,772;  US Pub. 2016/0263905) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed
         
Allowable Subject Matter

            Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an ink tank configured to supply liquid to an apparatus having a liquid consumption device, the ink tank comprising an ink tank that configured to supply liquid to an apparatus having a liquid consumption device, the ink tank comprising an extension direction of a guide portion that is provided in a valve mechanism has a horizontal component and a vertical component in the combination as claimed.
        
         Claims 5-6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest an ink tank configured to supply liquid to an apparatus having a liquid consumption device, the ink tank comprising a guide portion that includes a first guide portion provided in a valve mechanism; and a second guide portion not provided in the valve mechanism, the second guide portion being provided in the first liquid storage chamber and is integrally formed with a covering member of an electrode rod in combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853